Citation Nr: 0845037	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of myositis 
ossificans of the right anterior thigh, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from August 1969 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO assigned a 10 percent 
disability rating to the service-connected residuals of 
myositis ossificans of the right anterior thigh, effective 
May 6, 2003---date of the RO's receipt of the veteran's claim 
for increase for the aforementioned service-connected 
disability.  The veteran timely appealed the RO's June 2005 
rating action to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Board is of the opinion that additional substantive 
development is necessary prior to appellate review of the 
veteran's increased rating claim.

The veteran maintains that his service-connected residuals of 
myositis ossificans of the right anterior thigh have worsened 
and not reflected by the currently assigned 10 percent 
evaluation.  To this end, the appellant contends that he has 
atrophy and limitation of range of motion of right thigh.  He 
argues that he has pain and flare-ups of the right thigh that 
interfere with his mobility.  

VA last examined the veteran for his service-connected 
residuals of myositis ossificans of the right anterior thigh 
in March 2005.  A review of that examination report reflects 
that specific ranges of right hip (thigh) motion (i.e., 
flexion and extension) were not reported--clinical findings 
that are essential to evaluating the service-connected right 
thigh disability under its currently assigned diagnostic 
code.   

Here, the veteran's service-connected right thigh disability 
has been assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5023 (2008), which 
provides that myositis ossificans will be rated based on 
limitation of motion of the affected parts, as degenerative 
arthritis.  Diagnostic Code 5003, provides rating criteria 
for degenerative arthritis.  

In light of the March 2005 VA examiner's omission of specific 
findings of right hip (thigh) range of motion, passage of 
time since the March 2005 VA examination and the appellant's 
assertions that his service-connected right thigh disability 
is more severely disabling than that reflected by the 
currently assigned 10 percent rating, the Board finds that an 
additional VA orthopedic examination is necessary to obtain 
clinical findings specific to the above-referenced rating 
criteria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current extent and severity of the 
service-connected residuals of 
residuals of myositis ossificans of the 
right anterior thigh.  The examination 
should include any diagnostic testing 
that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any 
testing prior to completing his 
respective report.  The examiner should 
describe in detail all symptoms 
reasonably attributable to the service-
connected residuals of myositis 
ossificans of the right anterior thigh.

The examiner must report specific 
findings of limitation of flexion and 
extension of the right hip (thigh) thigh, 
as these findings were omitted in the 
previous VA March 2005 VA examination and 
are essential criteria for rating the 
service-connected right thigh disability 
at issue.  Further, the examiner should 
note whether the veteran has lost motion 
in abduction of the hip (thigh) beyond 10 
degrees.

The examiner should specifically state 
whether the veteran has any additional 
loss of motion of his right hip (thigh) 
due to pain or flare-ups of pain, 
supported by objective findings, and 
whether there is any such additional 
limitation of motion of the right hip 
(thigh) due to weakened movement, excess 
fatigability, incoordination, flare-ups 
of such symptoms, or any other relevant 
clinical signs or symptoms. Any 
additional limitation of motion of the 
right hip (thigh) should be expressed in 
degrees.

The examiner is requested to provide a 
rationale for any opinion provided, 
preferably with citation to the clinical 
record.

2.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, the 
increased rating claim on appeal should 
be readjudicated in light of all 
pertinent evidence and legal authority.  
Consideration should be given to whether 
any "staged" rating is warranted. 
Hart v. Mansfield, 21 Vet. App. 505 
(2007).  If the claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
increased evaluation claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




